United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Michael D. Overman, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1334
Issued: January 28, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 27, 2015 appellant, through counsel, filed a timely appeal of a December 9, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish continuing disability
on and after September 10, 2012 due to her accepted March 24, 2011 employment injury.
On appeal, counsel argues that the impartial medical examiner failed to consider all the
objective evidence when rendering his opinion.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 30, 2011 appellant, then a 44-year-old registered nurse, filed a traumatic injury
claim (Form CA-1) alleging that on March 24, 2011 she injured her shoulders, her neck, and her
back in the performance of duty, while bending over and pushing medical equipment down
hallways and into patient rooms. She stopped work on March 25, 2011.
Dr. Yvonne L. Jones, a family practitioner, reported on April 8, 2011 that appellant
sustained an injury on March 24, 2011 as the result of bending, pushing and pulling medical
equipment and that she had previously been involved in an automobile accident in 2009. She
provided physical examination findings and checked the boxes for the orthopedic diagnoses of
cervical, lumbar, and thoracic strain/sprain with dysautonomia, bilateral upper and lower
radiculitis, bilateral shoulder sprain/strain and knee sprain/strain.
In a June 23, 2011 report, Dr. Mark D.T. Allen, an examining orthopedic surgeon,
provided a history of the March 24, 2011 incident, medical history and physical examination
findings. He diagnosed C3-4 and C4-5 bulging discs, C5-6 and C6-7 herniated discs, thoracic
and lumbosacral sprain and strain, as well as shoulder, left wrist and left elbow conditions, which
he attributed to appellant’s March 24, 2011 employment duties.
OWCP denied appellant’s claim in a decision dated July 22, 2011 as it found the
evidence insufficient to establish a causal relationship between the diagnosed conditions and the
accepted March 24, 2011 incident. On August 1, 2011 apellant requested a hearing before an
OWCP hearing representative.
In reports dated October 12 and November 16 2011, Dr. Jones noted that appellant had
been under her care for a March 24, 2011 employment injury, which had rendered appellant
totally disabled. She diagnosed C6-7 radiculopathy; cervical myoligamentus sprain/strain with
cervical radiculopathic symptoms, C3-4, C4-5, and C5-6 bulging discs, C2-3, C5-6, and C6-7
herniated nucleus pulposes/protrusions, lumbar, cervical, and thoracic strains, C5-6 central canal
narrowing with right foraminal encroachment and cord displacements, L3-S1 sensory
radiculopathy, L5-S1 diffuse annual bulge with minimal posterior disc bulge with right facet
hypertrophic changes, L4-5 ligamentum flavum hypertrophy, left wrist contusion, post-traumatic
left elbow lateral epicondylitis, left ankle inversion injury, post-traumatic patella
chondromalacia, rule out knees internal derangement, anxiety/depression due to constant pain,
and mild-to-moderate left supraspinatus tendinosis. Dr. Jones, in the November 16, 2011 report,
opined that appellant’s injuries were a direct result of the work performed on March 24, 2011.
She noted that appellant’s medical history included a prior back injury, which had fully resolved,
and that the March 24, 2011 incident caused a severe exacerbation.
OWCP received an August 31, 2011 report from Dr. Steven J. Valentino, a treating
osteopath, who diagnosed cervical and lumbar degenerative disc disease aggravation, radiculitis,
left shoulder rotator cuff tendinitis, facet syndrome and sacroiliac dysfunction. Dr. Valentino
attributed the diagnosed conditions to the March 24, 2011 employment incident. Based on the
physical examination, a review of medical and diagnostic testing, and review of her employment
and medical history, he opined that appellant was totally disabled due to the March 24, 2011
employment incident.

2

By decision dated January 18, 2012, an OWCP hearing representative vacated the
July 22, 2011 denial and remanded the case for OWCP to refer appellant for a second opinion
evaluation. She found that the medical evidence was sufficient to warrant further development
of the record.
On April 11, 2012 OWCP prepared a statement of accepted facts and list of questions for
an OWCP referral physician. On April 20, 2012 it referred appellant for a second opinion
evaluation with Dr. Robert F. Draper, a Board-certified orthopedic surgeon, to determine
whether the accepted March 24, 2011 incident resulted in an employment injury.
In an April 30, 2012 report, Dr. Draper reviewed the record and noted his physical
examination findings. He diagnosed cervical, thoracic, lumbosacral, left shoulder, and right
shoulder strain, and mild strains of the buttocks and right arm. Dr. Draper also diagnosed
preexisting C3-4, C4-5, C5-6, and C6-7 degenerative cervical disc disease, C5-6 and C6-7
central disc protrusion based on a December 8, 2009 magnetic resonance imaging (MRI) scan,
and L5-S1 central disc protrusion and lumbar degenerative disc disease based on a January 18,
2010 MRI scan. Dr. Draper explained that physical examination revealed exaggerated pain
behaviors, such as crying or tearful behavior at the slightest touch. He reported that appellant
also spontaneously jerked her body around and would jump with no examination or touching and
that she became tearful and cried out with a small moan when performing these behaviors.
While walking into his office, Dr. Draper observed appellant walking with a cane without putting
weight on the cane. He reported physical examination findings and then opined that maximum
effort was not put forth by appellant for either the cervical or lumbar range of motion testing.
Based on his physical examination and review of the medical evidence, Dr. Draper reported that
appellant sustained soft tissue injury of cervical, thoracic, and lumbar strains and possible mild,
temporary aggravation of the C5-6 and C6-7 cervical disc disease. He concluded that any
aggravation would have been temporary and would have lasted six months from the date of
injury. Dr. Draper further noted that appellant exhibited exaggerated pain behavior which was
inconsistent with the objective data. Thus, he concluded that any disability or residuals from the
employment injury had ceased and no further medical treatment was recommended or warranted.
Dr. Draper opined that appellant was capable of performing modified work but provided work
restrictions related to her preexisting and nonwork-related degenerative disc disease.
On May 17, 2012, OWCP accepted the claim for neck thoracic and lumbar strains and
mild temporary cervical intervertebral disc degeneration at C5-6, C6-7, which it found had all
resolved, based on Dr. Draper’s opinion.
On June 13, 2012 OWCP issued a notice proposing to terminate appellant’s wage-loss
compensation and medical benefits based upon Dr. Draper’s opinion that appellant’s accepted
employment injury had resolved with no residuals.
Dr. Valentino, in reports dated June 20 and July 11, 2012, noted that appellant continued
to have neck, low back and extremity pain, multiple arthralgias, myalgias, numbness, and
weakness as a result of the March 24, 2011 employment injury. He noted that appellant had an
October 9, 2009 nonemployment-related motor vehicle accident which had caused a left shoulder
injury and C6-7 disc bulge. Dr. Valentino reviewed objective tests, medical reports, medical
history, and performed a physical examination. Based on the physical examination findings and

3

review of the medical reports and history, he diagnosed cervical, thoracic, and lumbar strains,
cervical degenerative disc aggravation, cervical disc herniation, radiculopathy, and history of
fibromyalgia. Dr. Valentino attributed the diagnosed conditions to the March 24, 2011
employment injury, and concluded that appellant continued to be symptomatic and was totally
disabled from her date-of-injury job.
In a June 25, 2012 report, Dr. Bruce H. Grossinger, an examining osteopath, reported a
normal left upper extremity electromyography (EMG). He opined that appellant’s neck
symptoms were the result of the cervical degenerative joint disease aggravation caused by the
March 24, 2011 injury. Lastly, Dr. Grossinger determined that appellant was unfit for duty as
she was totally disabled.
In a July 30, 2012 report, Dr. Grossinger opined that appellant continued to suffer from
residuals of her March 24, 2011 employment injuries of left upper extremity weakness and
cervical degenerative joint disease aggravation with neck spasm and focal neurolgica deficits.
He opined that appellant had trauma-induced fibromyalgia. Dr. Grossinger opined that appellant
was totally disabled as a result of her employment-related medical conditions.
By decision dated September 10, 2012 OWCP terminated compensation benefits
effective that date. It found the weight of the evidence rested with Dr. Draper, the second
opinion physician.
On September 17, 2012 appellant’s counsel requested an oral hearing of the
September 10, 2012 termination decision before an OWCP hearing representative, which was
held on December 28, 2012.
Prior to the December 28, 2012 oral hearing, counsel submitted medical evidence
including the following reports from Dr. Shailen Jalali, an examining Board-certified
anesthesiologist with a subspeciality in pain medicine, and Dr. Rishin A. Patel, an examining
Board-certified anesthesiologist with a subspeciality in pain medicine.
Dr. Patel related in his November 23, 2011 report that appellant had very vague,
widespread pain complaints.
In a December 16, 2012 report, Dr. Jalali noted that appellant had been his patient since
October 7, 2011 when she had been referred to him by Dr. Valentino. He provided a medical
and employment injury history and findings on physical examination. Dr. Jalali noted that
appellant’s medical history included a nonemployment-related automobile accident in 2009
which caused upper and lower back region pain, which had completely resolved within a few
months. A physical examination revealed diminshed cervical range of motion, neck and
shoulder region spasms, tenderness bilaterally over the facet joints, bilateral positive Spurling’s
maneuver, positive bilateral compression test, negative bilateral Adson test, and signifcant low
back muscle spasms. A review of a June 9, 2011 lumbar MRI scan revealed L5-S1 disc
desiccation and disc height loss BS L4-5 ligamentum falvum hypertropy with some lateral
stenosis recess and L5-S1 diffuse annual bulge with right facet hypertropy. Based on his review
of the objective data, medical reports, medical and employent injury history, and physical
examination, Dr. Jalali diagnosed lumbar radiculitis, lumbar facet disease, lumbar disc

4

displacement, sacroilitis, lumbar disc degeneration, multiple muscle group spasms, cervical facet
disease, cervical disc degeneration, and cervical radiculitis. He noted his disgreement with
Dr. Draper’s assessment, as he had noted that the focus of Dr. Draper’s examination was more
on appellant’s pain behavior than physical examination findings. He concurred with Dr. Draper
regarding appellant’s previous injuries, but noted that prior to the March 24, 2011 employment
injury appellant had been working and functioning. In addition, Dr. Jalali noted the progression
of the lumbar and cervical disease was clearly shown in comparing MRI scan studies taken both
before and after the March 24, 2011 employment injury. He observed that due to Dr. Draper’s
focus on appellant’s pain behavior he missed spinal pathology supporting her pain presentation
in the diagnostic studies. It was only after the March 24, 2011 employment injury that appellant
was unable to work.
By decision dated March 28, 2013, an OWCP hearing representative affirmed the
September 10, 2012 decision terminating appellant’s compensation benefits, finding that the
weight of the evidence at the time of the termination rested with the second opinion physician,
Dr. Draper. However, the hearing representative found there was an unresolved conflict in the
medical opinion evidence between Drs. Draper and Jalali on the issue of whether appellant had
continuing disability due to appellant’s accepted March 24, 2011 employment injury and that
referral to an impartial medical examiner was required.
On May 23, 2013 OWCP referred appellant to Dr. Ronald N. Rosenfeld, an osteopath
Board-certified in orthopedic surgery, to resolve the conflict in the medical opinion evidence
between Drs. Draper and Jalali on the issue of whether appellant had continuing disability due to
the accepted March 24, 2011 employment injury.
In a June 7, 2013 report, Dr. Rosenfeld, based upon a review of the record, noted that
OWCP had accepted the conditions of thoracic, neck, and lumbar sprains and mild temporary
aggravation of C5-6, C6-7 cervical disc disease. His physical examination of appellant revealed
tenderness on palpation in bilaeral trapezius area, bilateral lateral thorax, paravertebral thoracic
musculature, lumbar musculature, left thigh, medial aspect of both knees, lateral bilateral hips,
posterior sacroiliac spine, and bilateral posterior buttock regions. Dr. Rosenfeld related
examination findings. Next, he detailed the evidence including objective testing that he was
given to review. Dr. Rosenfeld opined that the accepted employment conditions had resolved
with no continuing disability. In reaching this conclusion, he observed that, while appellant’s
pain complaints started with the March 24, 2011 injury, comparisons of objective testing taken
before and after the injury did not provide objective evidence of any continuing disability.
Dr. Rosenfeld attributed appellant’s disability and pathology to a chronic pain condition such as
fibromyalagia rather than to any ongoing orthopedic pathology. He noted that studies revealed
that fibromyalgia usually occurs following an automobile accident or work injury, but whether
this condition was employment related was outside his orthopedic specialty.
On June 26, 2013 OWCP received progress reports from Drs. Jalali, and Patel, as well as
from Dr. Miteswar Purewar, an examining Board-certified anesthesiologist with a subspeciality
in pain medicine, and Dr. John Park, an examining Board-certified anesthesiologist with a
subspeciality in pain medicine. These progress reports covered the period February 13, 2012 to
April 16, 2013. The reports detailed physical examination findings and noted that appellant was
seen for pain medication management. OWCP also received an October 7, 2011 report from

5

Dr. Jalali addressed to Dr. Valentino, which provided physical examination and diagnostic test
findings. Dr. Jalali diagnosed lumbar radiculitis, disc displacement, facet disease, and disc
degeneration; sacroiliitis, multiple muscle root spasms; and cervical face disease, degenerative
disc disease, and radiculitis.
By decision dated July 25, 2013, OWCP found the evidence insufficient to establish that
appellant had any continuing residuals or disability due to her accepted March 24, 2011
employment injury, after September 10, 2012. In reaching this conclusion, it relied upon the
opinion of the impartial medical examiner, Dr. Rosenfeld.
By letter dated July 30, 2013, counsel requested an oral hearing before an OWCP hearing
representative of the July 25, 2013 decision. In a follow-up letter of November 6, 2013, counsel
requested that, in light of the termination effective September 10, 2012, OWCP issue a final
decision as to why it had only paid appellant compensation through September 24, 2011. In the
alternative, he requested “a formal decision, with appeal rights, as to why such payment is not
being made.” A video hearing was held on November 15, 2013.
On January 6, 2014 OWCP received a July 14, 2011 left shoulder MRI scan and
November 11, 2013 report from Dr. Patrick Murphy, an examining Board-certified physiatrist.
Dr. Murphy related that appellant’s symptoms and pain had progressed since the March 24, 2011
employment injury. Appellant had described her physical symptoms which included sleep
disruption brought on by pain and discomfort increased by wet weather. A review of a
December 2009 MRI scan revealed a C5-6 disc protrusion C6-7 disc bulge with decreased left
neural foramen, and C7-T1 left-sided disc bulge with modered left neural foamen decrease.
Next, Dr. Murphy reviewed an MRI scan taken in July 2013 which revealed an increased C5-6
disc bulge with small central herniation, C6-7 disc bulge with small left parcentral disc
herniation, borderline mild foraminal narrowing, and mild central canal narrowing. A review of
a November 11, 2013 electromyography (EMG) study revealed abnormal findings including
electrophysiologic evidence of chronic C7 left side radiculopathy and right side C5 radiculitis
without true radiculopathy. Dr. Murphy reported that the EMG study showed no evidence of
bilateral upper extremity peripheral neuropathy, brachial plexopathy, or myopathy. He reported
C7 chronic left side radiculopathy, right-sided C5 radiculitis without true radiculopathy, and
normal C5-T1 root screens and sampling of multiple muscles of the right arm. Dr. Murphy
offered no opinion regarding the cause of appellant’s diagnosed conditions, or disability status.
By decision dated January 31, 2014, an OWCP hearing representative affirmed the
July 25, 2013 decision denying appellant’s claim for continuing employment-related disability
following the termination of wage-loss compensation and medical benefits effective
September 10, 2012. However, the hearing representative found that the medical evidence
submitted subsequent to the hearing required Dr. Rosenfeld to provide a supplemental report.
On February 21, 2014 OWCP received a December 2, 2013 office note from
Dr. Grossinger diagnosing chronic pain syndrome.
By letter dated March 21, 2014, OWCP requested that Dr. Rosenfeld review the attached
July 14, 2011 left shoulder MRI scan, November 11, 2013 upper extremity EMG, and
November 11, 2013 report by Dr. Murphy. It asked Dr. Rosenfeld to provide an opinion as to

6

whether his opinion remained the same or changed after reviewing the attached diagnostic
studies.
In an April 28, 2014 supplemental report, Dr. Rosenfeld reviewed the evidence OWCP
provided for further review and summarized Dr. Murphy’s findings. He reported that at the time
of his original report that he had reviewed the July 14, 2011 MRI scan, which he found to be
normal except for an indication of mild-to-moderate supraspinatus tendinosis with superimposed
tear. Dr. Rosenfeld concluded that his opinion that appellant’s accepted neck, thoracic, and
lumbar strains and C5-6, C6-7 mild temporary cervical disc aggravation had resolved with no
disability or residuals remained unchanged.
By decision dated May 28, 2014, OWCP found the evidence insufficient to establish that
appellant had any continuing disability from the accepted March 24, 2011 employment injury.
In a letter dated June 4, 2014, appellant’s counsel requested an oral hearing before an
OWCP hearing representative, which was held on October 27, 2014.
Following her request for an oral hearing, appellant submitted a March 18, 2014 report
from Dr. Valentino who diagnosed neck pain, facet mediated pain, rotator cuff tear, and cervical
degenerative disc disease. Dr. Valentino reported significantly decreased range of motion,
limited bilateral shoulder range of motion, and significant spinal spasms on palpatation. He
stated that review of an MRI scan revealed tendinitis and small partial-thickness tear, but he did
not identify the date of the MRI scan. Diagnoses included neck pain, cervical degenerative joint
disease, rotator cuff tear, and facet mediated pain. Dr. Valentino concluded that appellant was
totally disabled and was currently receiving social security disability benefits.
By decision dated December 9, 2014, an OWCP hearing representative affirmed the
May 28, 2014 decision finding that appellant had not established continuing disability after
September 10, 2012.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.2 After it has determined that an
employee has disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability has ceased or that it is no longer
related to the employment.3 After termination or modification of compensation benefits, clearly
warranted on the basis of the evidence, the burden for reinstating compensation benefits shifts to
appellant.4 In order to prevail, appellant must establish by the weight of the reliable, probative,

2

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

3

I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

4

Wentworth M. Murray, 7 ECAB 570, 572 (1955); see also T.W., Docket No. 15-1020 (issued November 13,
2015); Talmadge Miller, 47 ECAB 673, 679 (1996).

7

and substantial evidence that he had an employment-related condition or disability which
continued after termination of compensation benefits.5
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.6 When there are opposing reports of virtually
equal weight and rationale, the case must be referred to an impartial medical specialist, pursuant
to section 8123(a) of FECA, to resolve the conflict in the medical evidence.7
ANALYSIS
As instructed by the hearing representative on March 28, 2013, OWCP properly referred
appellant to Dr. Rosenfeld to resolve the conflict in medical opinion between Dr. Jalali, an
examining physician, and Dr. Draper, an OWCP referral physician, regarding whether appellant
had continuing disability due to the March 24, 2011 employment injury. Due to this unresolved
conflict of medical opinion evidence, OWCP properly referred appellant to Dr. Rosenfeld, a
Board-certified orthopedic surgeon, for an impartial medical examination.
In a June 7, 2013 report, Dr. Rosenfeld, based upon a review of the record noted the
accepted conditions were thoracic, neck, and lumbar sprains and mild temporary aggravation of
C5-6, C6-7 cervical disc disease. He provided his own physical examination findings and
detailed the medical evidence including objective testing and nonmedical evidence that he was
given to review. Dr. Rosenfeld also summarized objective testing relied on in the medical
reports he reviewed including Dr. Valentino’s August 31, 2011 report which noted a
December 8, 2009 cervical MRI scan and January 18, 2010 lumbar MRI scan. He opined that
the accepted employment conditions had resolved with no residuals or disability. In reaching
this conclusion, based on comparisons of objective testing taken before and after the injury,
Dr. Rosenfeld found insufficient objective evidence supporting any continuing disability due to
the accepted March 24, 2011 employment injury. He attributed her current disability and
pathology to a chronic pain condition such as fibromyalagia syndrome rather than to any ongoing
orthopedic pathology. Dr. Rosenfeld noted that studies revealed that fibromyalgia usually occurs
following an automobile accident or work injury, but that whether this condition was
employment related was outside his orthopedic specialty.
At OWCP’s request, Dr. Rosenfeld completed a supplemental report on April 28, 2014.
He reviewed the evidence OWCP provided for further review and summarized Dr. Murphy’s
findings. Dr. Rosenfeld reported that at the time of his original report that he had reviewed the
July 14, 2011 MRI scan, which he found to be normal except for an indication of mild-tomoderate supraspinatus tendinosis with superimposed tear. He concluded that appellant’s
5

T.W. and Talmadge Miller, id.

6

5 U.S.C. § 8123(a). See S.R., Docket No. 09-2332 (issued August 16, 2010); Y.A., 59 ECAB 701 (2008);
Darlene R. Kennedy, 57 ECAB 414 (2006).
7

A.R., Docket No. 09-1566 (issued June 2, 2010); M.S., 58 ECAB 328 (2007); Bryan O. Crane, 56 ECAB
713 (2005).

8

accepted neck, thoracic, and lumbar strains and C5-6, C6-7 mild temporary cervical disc
aggravation had resolved with no disability. Dr. Rosenfeld’s opinion remained unchanged.
Dr. Rosenfeld’s report is based on a proper history of injury and medical background. He
provided medical reasoning in support of his conclusions that appellant’s accepted neck,
thoracic, and lumbar strains and C5-6, C6-7 mild temporary cervical disc aggravation had
resolved with no disability or residuals. Dr. Rosenfeld explained that the additional MRI scan
and EMG evidence OWCP requested he review did not change his opinion. While
Dr. Rosenfeld attributed appellant’s continuing complaints to fibromyalgia, a condition which
was not accepted by OWCP, the Board notes that there is no rationalized medical opinion of
record substantiating that this condition was causally related to the accepted injury. The Board
finds that Dr. Rosenfeld’s report was entitled to the special weight of the medical evidence and
establishes that appellant had no continuing disability related to her March 24, 2011 employment
injury.
The record contains additional progress reports from Drs. Jalali, Patel, Purewar, and Park
for the period February 13, 2012 to April 16, 2013 detailing physical findings and that appellant
was seen for medication management.
Since Dr. Jalali was on one side of the conflict in medical opinion that Dr. Rosenfeld
resolved, the continuing reports from Dr. Jalali are insufficient to overcome the special weight
accorded the impartial specialist or to create a new medical conflict.8
The Board notes that Drs. Patel, Purewar, and Park did not discuss appellant’s disability
status on and after September 10, 2012. As they did not discuss appellant’s disability, these
reports are of limited probative value and insufficient to create a new conflict with
Dr. Rosenfeld.
Appellant also submitted a November 11, 2013 report from Dr. Murphy diagnosing C7
chronic left side radiculopathy, right-sided C5 radiculitis without true radiculopathy, and normal
C5-T1 root screens and sampling of multiple muscles in right arm. Dr. Murphy did not discuss
appellant’s disability status. OWCP also received a March 14, 2014 report from Dr. Valentino
diagnosing neck pain, facet pain, rotator cuff tear, and cervical degenerative disc disease.
Dr. Valentino opined that appellant was totally disabled. Dr. Valentino did not explain whether
appellant’s current diagnoses were still causally related to the accepted employment injury, and
if so whether they caused disability. He therefore failed to provide sufficient medical rationale to
explain how appellant continued to be disabled from her March 24, 2011 employment injury.9
Thus, these medical opinions are of diminished probative value and insufficient to create a new
conflict with Dr. Rosenfeld’s opinion.
On appeal counsel argues that Dr. Rosenfeld’s opinion is based on an incomplete review
of the medical record as the physician failed to review a December 8, 2009 cervical MRI scan
8

J.I., Docket No. 15-516 (issued September 21, 2015).

9

W.F., Docket No, 12-473 (issued November 27, 2012); S.E., Docket No. 08-2214 (issued May 6, 2009);
Dean E. Pierce, 40 ECAB 1249 (1989).

9

and a January 18, 2010 lumbar MRI scan. The tests referenced by counsel were contained in
reports from Dr. Valentino which were reviewed by Dr. Rosenfeld. In addition, Dr. Rosenfeld
detailed the findings of the MRI scan reports noted by Dr. Valentino. Thus, contrary to
counsel’s contention, Dr. Rosenfeld opinion was based on a complete and accurate view of the
medical record.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established continuing disability after
September 10, 2012 causally related to her accepted employment injury.

10

Counsel also contended on appeal that OWCP did not meet its burden of proof to terminate appellant’s wageloss compensation and medical benefits on and after September 10, 2012. The Board notes, however, that on
March 28, 2013 an OWCP hearing representative affirmed the termination and remanded the case on the issue of
continuing employment-related disability. Subsequently, the only issue developed and adjudicated by OWCP was
that of continuing employment-related disability, which shifted the burden of proof to appellant. Thus, the issue of
continuing employment-related disability is the only issue properly before this Board on appeal. See 20 C.F.R.
§ 501.2(c).

10

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 9, 2014 is affirmed.
Issued: January 28, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

